                      Case 1:18-cv-02340-RJL Document 28 Filed 12/13/18 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                        District
                                                  __________     of Columbia
                                                              District of __________


              United States of America, et al.                    )
                             Plaintiff                            )
                                v.                                )      Case No.   1:18-cv-02340-RJL
         CVS Health Corporation and Aetna Inc.                    )
                            Defendant                             )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Defendant CVS Health Corporation                                                                                   .


Date:          12/13/2018                                                              /s/ Michael H. McGinley
                                                                                           Attorney’s signature


                                                                                Michael H. McGinley (DC # 1006943)
                                                                                       Printed name and bar number
                                                                                           Dechert LLP
                                                                                        1900 K Street, NW
                                                                                       Washington, DC 20006

                                                                                                 Address

                                                                                    michael.mcginley@dechert.com
                                                                                             E-mail address

                                                                                            (202) 261-3300
                                                                                            Telephone number

                                                                                            (202) 261-3333
                                                                                              FAX number


            Print                        Save As...                                                                  Reset
